Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14 and 17-19 are rejected under 35 U.S.C. 102a(20 As being anticipated by Hikita (JP 2012246119)
Regarding claim 11, Hikita teaches a system including a first conveyance system and a second conveyance system, the system comprising
a conveyance apparatus of the first conveyance system;
a conveyance apparatus of the second conveyance system (see Fig. 1); and
a wireless power transfer system for wirelessly powering the conveyance apparatus of the first conveyance system and the conveyance apparatus of the second conveyance system, the wireless power transfer (see 10-1; Fig. 1) system comprising:
a wireless electrical power transceiver located along a surface of the conveyance apparatus of the first conveyance system (see 10-2; Fig. 1),
a wireless electrical power transceiver located along a surface of the conveyance apparatus of the second conveyance system, surface of the conveyance apparatus of the second conveyance system being opposite of the surface of the conveyance apparatus of the first conveyance system,
wherein the wireless electrical power transceiver of the first conveyance system is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location (see para 0022-0024) wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car (see 10-2; Fig. 1)
Regarding claim 12, Hikita teaches wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are in a facing spaced relationship when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location (see Fig. 1). 
Regarding claim 14, Hikita teaches a wireless electrical power transmitter located in a second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the surface of the conveyance apparatus of the second conveyance system; wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power transceiver of the first conveyance system when the wireless electrical power transceiver of the first conveyance system is located in the second location, and
wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the first location (see para 0022-0024 Fig. 1).
Regarding claim 17, Hikita teaches wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at a second location (see Fig. 1)
Regarding claim 18,  Hikita teaches wherein the wireless electrical power transceiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at a second location (see para 0022-0024 Fig. 1).
Regarding claim 19, Hikita teaches wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system (see para 0022-0024 Fig. 1).

Allowable Subject Matter
Claims 1-3, 5, 7-10 and 20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is dependent of claim 15 and allowable by dependency. 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 10, 2022